Exhibit 10.1

 

EXECUTION COPY

 

 

Dated September 13, 2004

 

 

VERTEX PHARMACEUTICALS INCORPORATED
and
UBS SECURITIES LLC

 

 

DEALER MANAGER AGREEMENT

 

--------------------------------------------------------------------------------


 

UBS Securities LLC
677 Washington Boulevard
Stamford, CT  06901

 

Ladies and Gentlemen:

 

1                                         Exempted Exchanges

 

Vertex Pharmaceuticals Incorporated, a corporation organized under the laws of
Massachusetts (the “Company”), proposes to exchange with certain holders of its
5% Convertible Subordinated Notes due September 19, 2007 (the “Existing Notes”)
a new series of its 5¾% Convertible Senior Subordinated Notes due 2011 (the “New
Notes”), to be issued pursuant to the terms of an indenture to be entered into
between the Company and US Bank National Association (the “Trustee”), as trustee
(the “New Notes Indenture”) (such exchanges, including all related incidental
acts and transactions, are herein referred to collectively as “Exempted
Exchanges”).  The New Notes will be issued in book-entry form and will be issued
to Cede & Co. as nominee of The Depository Trust Company (“DTC”).  The New Notes
will be convertible into shares of common stock, par value $0.01 per share (the
“Common Stock”), of the Company at the conversion price set forth in the New
Notes Indenture.  The Exempted Exchanges will be made on the terms and subject
to the conditions set forth in the Company’s Offering Memorandum (including all
documents incorporated therein by reference, the “Offering Memorandum”) and the
related letter of transmittal (the “Letter of Transmittal”) attached hereto as
Exhibit A-1 and Exhibit A-2, respectively.

 

The Exempted Exchanges are expected to be commenced by the Company on or about
September 13, 2004 (the “Commencement Date”). In connection with the Exempted
exchanges, no more than eight (8) holders of Existing Notes will be approached
and no more than $79.3138 million principal amount of Existing Notes will be
exchanged for New Notes.  Holders of the New Notes will be entitled to the
benefits of a Registration Rights Agreement to be dated as of the Closing Date
(the “Registration Rights Agreement”), pursuant to which the Company will agree
to register the resale of the New Notes under the U.S. Securities Act of 1933,
as amended (the “Securities Act”) subject to the terms and conditions therein
specified.

 

The Exempted Exchanges will be made without registration of the New Notes or the
Common Stock issuable upon conversion thereof under the Securities Act in
reliance upon exemptions from the registration requirements of the Securities
Act.

 

2                                         Appointment as Dealer Manager

 

The Company hereby engages and appoints UBS Securities LLC as sole and exclusive
dealer manager in connection with the Exempted Exchanges (the “Dealer Manager”)
and authorizes the Dealer Manager to act as such, and you hereby agree to act as
Dealer Manager, in each case on the terms and conditions set forth herein. On
the basis of the representations, warranties, agreements and covenants of the
Company in, and subject to the terms and conditions of, this Dealer Manager
Agreement (this “Agreement”), you agree, as Dealer Manager, to use your
commercially reasonable efforts to effect the Exempted Exchanges and perform
other services in connection with the Exempted

 

--------------------------------------------------------------------------------


 

Exchanges as are customarily performed by investment banks of international
standing acting in such roles in connection with exchange transactions of like
nature, including, but not limited to, assisting the Company with respect to the
timing, pricing and structure of the Exempted Exchanges, assisting the Company
in the preparation of the Offering Memorandum, identifying and contacting
certain holders of the Existing Notes with respect to the Exempted Exchanges and
participating in negotiations with such holders of the Existing Notes and
communicating generally regarding the Exempted Exchanges with brokers, dealers,
commercial banks and trust companies and other nominees or holders of the
Existing Notes, both of record and beneficial. The duties or responsibilities of
the Dealer Manager will not include: (i) providing tax, legal, regulatory,
accounting or other specialist or technical advice or services, (ii) providing
general financial and strategic advice, or (iii) assuming any responsibility for
the verification of the information in the Offering Memorandum or any ancillary
documents other than the UBS Information (as defined in Section 8.21). In
effecting Exempted Exchanges and generally in connection with the Exempted
Exchanges, you, as Dealer Manager, are acting as an independent contractor and
shall not be deemed to be acting as the agent of the Company, and the Company
shall not be deemed to act as your agent.

 

3                                         No Liability for Acts of Dealers,
Banks and Trust Companies

 

Neither you nor any of your affiliates, directors, agents, employees or
controlling persons shall have any liability (in tort, contract or otherwise) to
the Company or to any other person for any losses, claims, damages, liabilities
or expenses arising out of any act or omission on the part of any broker, dealer
(other than yourself to the extent set forth below), depositary, commercial bank
or trust company or any other person, and neither you nor any of your
affiliates, directors, agents, employees or controlling persons shall have any
liability (in tort, contract or otherwise) to the Company or any other person
asserting claims on behalf of or in right of the Company for any losses, claims,
damages, liabilities or expenses arising from your own acts or omissions in
performing your obligations hereunder or otherwise in connection with the
proposed Exempted Exchanges, except for any such losses, claims, damages,
liabilities or expenses which are determined, in a final judgment by a court of
competent jurisdiction, to have resulted from (i) your gross negligence or
willful misconduct in performing the services that are the subject of this
Agreement or (ii) a breach by the Dealer Manager of Section 9.20(ii).

 

4                                         The Offering Memorandum; Early
Termination

 

4.1.                            The Company agrees to furnish you with as many
copies as you may reasonably request of the Offering Memorandum, any amendments
and supplements thereto and the related Letter of Transmittal (collectively, as
amended or supplemented from time to time, and in each and every case including
any and all information or documents incorporated therein by reference, the
“Exchange Materials”) to be used by the Company in connection with the Exempted
Exchanges. You are authorized to use copies of the Exchange Materials in
accordance with the terms and conditions of this Agreement. You and your
representatives may not forward written materials other than the Exchange
Materials or any publicly filed documents to the holders of the Existing Notes
in connection with the Exempted

 

2

--------------------------------------------------------------------------------


 

Exchange without the Company’s consent. The Company agrees that, at a reasonable
time prior to using or filing with any federal or other governmental agency or
instrumentality any Exchange Materials, it will first submit copies of such
materials to you and will not use any such Exchange Materials without your prior
approval, which shall not be unreasonably withheld. During the period from the
commencement of the Exempted Exchanges and the Closing Date, the Company will
inform you promptly after it receives notice or becomes aware of the happening
of any event, or the discovery of any fact, which it believes would require the
making of any material change in any Exchange Materials then being used or would
affect the truth, accuracy or completeness of any representation or warranty
contained in this Agreement as if such representation or warranty were being
made immediately after the happening of such event or the discovery of such
fact.

 

4.2.                            In the event that (i) the Company uses or
permits the use of any document in connection with the Exempted Exchanges which
you shall not have approved or (ii) the Company shall have breached, in any
material respect, any of its representations, warranties, agreements or
covenants herein, then you shall be entitled to withdraw as Dealer Manager in
connection with the Exempted Exchanges without any liability or penalty to you
or any other party who may be indemnified pursuant to the terms of Section 10
hereof (it being agreed that such withdrawal shall not affect the indemnity
provisions contained in Section 10 hereof, which shall remain in full force and
effect) and without loss of any right to the payment of all expenses payable
hereunder which have been incurred to the date of such withdrawal.
Notwithstanding anything to the contrary contained herein, it is hereby agreed
that, in the event of any withdrawal by you pursuant to this Section 4.2, the
expenses, if any, payable hereunder which are reasonably incurred through the
date of such withdrawal shall be paid or reimbursed to you reasonably promptly
after the date of such withdrawal.

 

5                                         Consideration

 

As consideration for your services as dealer manager hereunder, the Company
shall pay to you in cash, by wire transfer of immediately available funds to an
account designated therefor by you, a fee equal to 1.75% of the principal amount
of the Existing Notes exchanged by the Company, unless (x) the exchange ratio of
New Notes to Existing Notes is more than $1,000 principal amount of New Note for
$1,000 principal amount of Existing Note or (y) the principal amount of the
Existing Notes exchanged is less than $75 million (or such lower amount as the
Company may approve), in which case the Company shall pay a fee equal to 1.50%
of the principal amount of the Existing Notes exchanged by the Company (the
Dealer Manager’s fee shall be referred to in this Agreement as the “Fee”).

 

The Fee shall be payable in full on the date of the successful completion of the
Exempted Exchanges.  The date of the successful completion of the Exempted
Exchanges is hereby referred to as the “Closing Date”.

 

3

--------------------------------------------------------------------------------


 

6                                         Expenses of Dealer Manager and Others

 

The Company shall pay all fees and expenses relating to the preparation,
printing, mailing and publishing of the Exchange Materials.  The Company will
also reimburse you for all reasonable fees and expenses (including the
reasonable fees and expenses of your counsel) incurred by you in connection with
the performance of your services as Dealer Manager under this Agreement.  The
Company shall perform its obligations set forth in this Section 6 and Section 10
hereof whether or not the Exempted Exchanges are commenced, except in the event
that the Exempted Exchanges are withdrawn, terminated or cancelled, in which
case the Company’s obligations to pay such expenses shall extend only to
expenses accrued as of the date of such withdrawal, termination or cancellation.
All payments to be made by the Company pursuant to this Section 6 shall be made
reasonably promptly after the expiration, completion, termination, withdrawal or
cancellation of the Exempted Exchanges.

 

7                                         Noteholder Lists

 

The Company shall, to the extent available to the Company after having made
commercially reasonable efforts to obtain, provide you with lists or other
records in such form as you may reasonably request in reasonable quantities or
copies thereof showing the names and addresses of, and principal amounts of
Existing Notes held by, the holders of Existing Notes, and will use its
commercially reasonable efforts to advise you or cause the Trustee and DTC to
advise you from day to day during the period between the Commencement Date and
the Closing Date as to any transfers of record of Existing Notes. You agree to
use such information only in connection with the Exempted Exchanges and, unless
such information becomes publicly available (other than by breach by the Dealer
Manager of the following undertaking), not to furnish such information to any
other person except in connection with the Exempted Exchanges or as required by
law or upon request of any governmental or regulatory agency or any securities
exchange having jurisdiction with respect to the Dealer Manager or the Exempted
Exchanges.

 

8                                         Representations and Warranties of the
Company

 

The Company represents and warrants to you, and agrees with you, where
applicable, that:

 

8.1.                            the Company has been duly organized, is validly
existing as a corporation under the laws of Massachusetts and has the corporate
power and authority to own its property and to conduct its business as described
in the Exchange Materials and is duly qualified in or licensed by, and is in
good standing (or other similar concept that may exist in the applicable
jurisdiction) in, each jurisdiction in which the nature of its business requires
such qualification, except where the failure, individually or in the aggregate,
to be so licensed or qualified could not reasonably be expected to have a
material adverse effect on the business, operations, prospects, properties or
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”); each of the
subsidiaries of the Company has been duly

 

4

--------------------------------------------------------------------------------


 

organized or formed, is validly existing as a corporation, limited liability
company or limited partnership, as the case may be, in good standing, if
applicable, under the laws of the jurisdiction in which it is chartered or 
organized, and is duly qualified in or licensed by, and is in good standing (or,
if applicable, other similar concept that may exist in the applicable
jurisdiction) in, each jurisdiction in which the nature of its business requires
such qualification, except where the failure, individually or in the aggregate,
to be so licensed or qualified could reasonably be expected to have a Material
Adverse Effect;

 

8.2.                            none of the Company, its affiliates, or any
person acting on its or their behalf (other than the Dealer Manager or persons
acting on its behalf, as to whom the Company makes no representation) has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy, any security under circumstances that would require the
registration of the New Notes or the Common Stock issuable upon conversion
thereof under the Securities Act;

 

8.3.                            none of the Company, its affiliates, or any
person acting on its or their behalf (other than the Dealer Manager or persons
acting on its behalf, as to whom the Company makes no representation) has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the Exempted Exchanges with respect
to the New Notes or the Common Stock issuable upon conversion thereof;

 

8.4.                            the New Notes satisfy the eligibility
requirements of Rule 144A(d)(3) under the Securities Act;

 

8.5.                            the Company has been advised by the NASD’s
PORTAL Market that the New Notes have been designated PORTAL-eligible securities
in accordance with the rules and regulations of the NASD;

 

8.6.                            subject to compliance by the Dealer Manager with
the representations and warranties sets forth in Section 9.20 hereof, no
registration under the Securities Act of the New Notes is required in connection
with the Exempted Exchanges in the manner contemplated herein and in the
Offering Memorandum;

 

8.7.                            [Intentionally omitted].

 

8.8.                            the Company has not paid or agreed to pay to any
person any compensation for soliciting another to purchase or sell any
securities of the Company (except as contemplated in this Agreement);

 

8.9.                            the Company has not taken, directly or
indirectly, any action designed to or that has constituted or that might
reasonably be expected to cause or result, under the U.S. Securities Exchange
Act of 1934, as amended (the “1934 Act”) or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the
Exempted Exchanges;

 

8.10.                     all the outstanding shares of capital stock or other
applicable ownership interests of each subsidiary have been duly authorized and
validly issued and are fully paid and nonassessable and, except as otherwise set
forth in the Offering

 

5

--------------------------------------------------------------------------------


 

Memorandum, all outstanding shares of capital stock or other applicable
ownership interests of the subsidiaries are owned by the Company either directly
or through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance;

 

8.11.                     the Company’s authorized equity capitalization is as
set forth in the Exchange Materials; the capital stock of the Company conforms
in all material respects to the description thereof contained in the Offering
Memorandum; the outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable; the shares of Common Stock
initially issuable upon conversion of the New Notes have been duly authorized
and, when issued upon conversion of the New Notes against payment of the
conversion price, will be validly issued, fully paid and nonassessable; the
Board of Directors of the Company has duly and validly adopted resolutions
reserving such shares of Common Stock for issuance upon conversion of the New
Notes; the holders of outstanding shares of capital stock of the Company are not
entitled to preemptive or other rights to subscribe for the New Notes or the
shares of Common Stock issuable upon conversion thereof; and, except as set
forth in or contemplated by the Offering Memorandum, no options, warrants or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of capital
stock of or ownership interests in the Company are outstanding;

 

8.12.                     the statements in the Offering Memorandum under the
headings “Certain U.S. Federal Income Tax Consequences”, “The Exempted
Exchanges”, “Description of the New Notes” and “Description of Common Stock”
fairly summarize the matters therein described;

 

8.13.                     all necessary action (corporate and other) has been
duly taken by the Company to authorize the execution, delivery and performance
of this Agreement, the Company has all requisite power and authority to
consummate the transactions contemplated hereby, and this Agreement has been
duly executed and delivered by the Company and is a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except, in each case, as rights to indemnification and contribution
hereunder may be limited by public policy considerations and except as
enforcement thereof may be limited by or subject to (x) any bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and (y) general equitable principles or the availability of equitable
remedies;

 

8.14.                     all necessary action (corporate and other) has been
duly taken by the Company to authorize the Exempted Exchanges, the execution,
delivery and performance of the New Notes Indenture and the execution, delivery
and performance of the Registration Rights Agreement, the Company has all
requisite power and authority to consummate the transactions contemplated
thereby, and each of the New Notes Indenture and the Registration Rights
Agreement, when executed and delivered by the Company (and in the case of the
New Notes Indenture, on the

 

6

--------------------------------------------------------------------------------


 

Closing Date when the Existing Notes are exchanged for the New Notes), will be a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except, in the case of the Registration
Rights Agreement, as rights to indemnification and contribution thereunder may
be limited by public policy considerations and except, in each case, as
enforcement thereof may be limited by or subject to (x) any bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and (y) general equitable principles or the availability of equitable
remedies;

 

8.15.                     the New Notes have been duly authorized and, when
executed and authenticated and delivered in accordance with the provisions of
the New Notes Indenture, will be entitled to the benefits of the New Notes
Indenture, and will be valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by or subject to (x) any bankruptcy, insolvency, reorganization,
fraudulent conveyance, fraudulent transfer, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and (y) general
equitable principles or the availability of equitable remedies;

 

8.16.                     no consent, approval, authorization, filing with or
order of any court or governmental agency or body is required in connection with
the Exempted Exchanges and the transactions contemplated herein, in the New
Notes Indenture or in the Registration Rights Agreement, except such as may be
required under the blue sky laws of any jurisdiction in which the Exempted
Exchanges occurs and, in the case of the Registration Rights Agreement, such as
will be obtained under the Securities Act, the U.S. Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”) and pursuant to the rules of the Nasdaq
National Market;

 

8.17.                     the Exempted Exchanges and all other actions of the
Company contemplated in the Exchange Materials and the execution, delivery and
performance of this Agreement, the New Notes Indenture and the Registration
Rights Agreement will comply in all material respects with (i) all applicable
requirements of law, including, without limitation, applicable regulations of
the U.S. Securities and Exchange Commission (the “Commission”) and (ii) all
other governmental, regulatory, administrative, stock exchange or similar
authority having jurisdiction over the Company and its subsidiaries or its
respective businesses, operations or assets;

 

8.18.                     except as disclosed in the Offering Memorandum
(exclusive of any amendment or supplement thereto), there are no actions, suits,
stop orders, restraining orders, claims, investigations or proceedings pending
or, to the best knowledge of the Company, threatened, before any court or
governmental agency or other regulatory or administrative authority or any
arbitrator, to which the Company or any of its subsidiaries is a party or to
which the Company, any of its subsidiaries or any of their licenses, concessions
or other properties and assets is subject, that, individually or in the
aggregate, could reasonably be expected to have a Material

 

7

--------------------------------------------------------------------------------


 

Adverse Effect; and no actions, suits, claims, investigations or proceedings
pending or, to the knowledge of the Company, threatened, before any court or
governmental agency or other regulatory or administrative authority challenging
or could otherwise be reasonably expected to have a material adverse effect on
the making of the Exempted Exchanges or any other transactions contemplated
herein;

 

8.19.                     neither the Company, nor any of its subsidiaries, is
in breach of, or in default under (nor has any event occurred which with notice,
lapse of time or both would constitute a breach of, or default by the Company or
any of its subsidiaries under), (A) any provision of the charter or bylaws (or
similar organizational documents) of the Company or any of its subsidiaries or
(B) except as could not reasonably be expected to individually or in the
aggregate have a Material Adverse Effect, the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which the Company or
any of its subsidiaries is a party or bound or to which its or their property is
subject, or under any federal, state, local or foreign law, regulation or rule
or any decree, judgment or order applicable to the Company or any of its
subsidiaries or any of its or their property; the Exempted Exchanges, all other
actions of the Company contemplated in the Exchange Materials, the execution,
delivery and performance of this Agreement, and the performance of the New Notes
Indenture and the Registration Rights Agreement will not conflict with, or
result in any breach of or constitute a default under (nor constitute any event
which with notice, lapse of time or both would constitute a breach of, or
default by the Company or any of its subsidiaries under), (X) any provision of
the charter or bylaws of the Company or any of its subsidiaries, (Y) any
provision of the Existing Notes Indenture pursuant to which the Existing Notes
were issued (in each case, as supplemented or amended from time to time) and any
agreements entered into by the Company for the benefit of the holders of the
Existing Notes, or (Z) without prejudice to the foregoing, and except as could
not reasonably be expected to individually or in the aggregate have a Material
Adverse Effect, the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or any of its subsidiaries is a
party or bound or to which its or their property is subject;

 

8.20.                     the terms of the New Notes, the New Notes Indenture
and the Registration Rights Agreement will conform in all material respects to
the descriptions thereof contained in the Offering Memorandum;

 

8.21.                     the Exchange Materials do not contain and, as amended
or supplemented, if applicable, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they are made, not misleading; provided, however, that no
representation is made with respect to any statements contained in, or any
matter omitted from, the Exchange Materials in reliance upon and in conformity
with information relating to UBS Securities LLC

 

8

--------------------------------------------------------------------------------


 

furnished by you in writing to the Company expressly for use therein, which
information consists solely of the name of the entity listed as the Dealer
Manager on the cover of the Offering Memorandum and the third sentence of the
first paragraph under the heading “The exempted exchanges—New notes are a new
issue of securities” in the Offering Memorandum (the “UBS Information”);

 

8.22.                     as of the date hereof and at all times subsequent
hereto up to the Closing Date, the Company is subject to the reporting
requirements of Section 13 or Section 15(d) of the 1934 Act and has complied and
will continue to comply, in all material respects, with the 1934 Act, and the
rules and regulations thereunder, the Trust Indenture Act, and the rules and
regulations thereunder, and the various state securities or “blue sky” laws and
the applicable laws, rules and regulations of each jurisdiction in which any of
the Existing Notes are listed and in which the New Notes will be listed and any
authority therein, in connection with the Exempted Exchanges;

 

8.23.                     since the respective dates as of which information is
given in the Exchange Materials, there has not been any material change in the
business, operations, prospects, properties or condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole, whether or not arising in the ordinary course of business;

 

8.24.                     all documents incorporated by reference into the
Exchange Materials or from which information is so incorporated by reference,
when they were filed with or submitted to the Commission, complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations promulgated thereunder; and any documents so filed or submitted and
incorporated by reference subsequent to the date of this Agreement and prior to
or on the Closing Date, when they are filed with or submitted to the Commission,
shall conform in all material respects with the requirements of the 1934 Act and
the rules and regulations thereunder;

 

8.25.                     the financial statements and related schedules and
notes thereto of the Company set forth or incorporated by reference in the
Exchange Materials present fairly in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of operations and cash flows of the Company and
its consolidated subsidiaries for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States; all other financial data set forth in the
Exchange Materials are fairly presented in all material respects and prepared on
a basis consistent with the financial statements contained in the Exchange
Materials or incorporated by reference and the books and records of the Company
and its subsidiaries; and the assumptions used in preparing the pro forma
financial information included in the Exchange Materials provide a reasonable
basis for presenting the significant effects directly attributable to the
transactions or events described therein, the related pro forma adjustments give
appropriate effect to those assumptions, and the pro forma columns therein
reflect

 

9

--------------------------------------------------------------------------------


 

the proper application of those adjustments to the corresponding historical
financial statement amounts;

 

8.26.                     PricewaterhouseCoopers LLP, which has certified the
financial statements of the Company and its subsidiaries, are independent
accountants, within the meaning of the Securities Act and the rules and
regulations thereunder;

 

8.27.                     there are no stamp or other issuance or transfer taxes
or duties or other similar fees or charges required to be paid in connection
with the execution and delivery of this Agreement or the consummation of the
Exempted Exchanges or upon the issuance of Common Stock upon the conversion of
the New Notes;

 

8.28.                     the Company has filed all non-U.S., U.S. federal,
state and local tax returns that are required to be filed or has requested
extensions thereof (except in any case in which the failure so to file could not
reasonably be expected to have a Material Adverse Effect and except as set forth
in or contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto)) and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such tax, assessment, fine or
penalty that is currently being contested in good faith or as could not
reasonably be expected to have a Material Adverse Effect and except as set forth
in or contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto);

 

8.29.                     no labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or, to the Company’s knowledge, is
threatened, imminent or pending, except as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto);

 

8.30.                     the Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments; except with respect to the pending securities class actions, there
are no claims by the Company or any of its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not reasonably be expected to have a Material
Adverse Effect except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto);

 

8.31.                     No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or

 

10

--------------------------------------------------------------------------------


 

advances to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto;

 

8.32.                     the Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate U.S.
federal, state or non-U.S. regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such licenses,
certificates, permits and authorizations, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto);

 

8.33.                     except for matters governed by Environmental Laws
which are addressed in Sections 8.41 and 8.42, and except as disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto), the
Company and each of its subsidiaries is in compliance with all applicable laws,
statutes, ordinances, rules and regulations of the Federal Food and Drug
Administration (the “FDA”) and OSHA, and has filed all applications and has
obtained all licenses, permits and approvals or other regulatory authorizations
of the FDA and OSHA (including, without limitation, all FDA approvals necessary
for marketing the products the Company and each of its subsidiaries currently
markets), except where such noncompliance, failure to file such applications or
failure to obtain such licenses, permits, approvals or authorizations could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect;

 

8.34.                     except for matters governed by Environmental Laws
which are addressed in Sections 8.41 and 8.42, and except as disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto), the FDA
has not commenced, or, to the best of the Company’s knowledge, threatened to
initiate, any action to withdraw its approval of any product of the Company or
its subsidiaries or commenced or, to the best of the Company’s knowledge,
threatened to initiate any action to withdraw its approval of any facility of
the Company or its subsidiaries;

 

8.35.                     the Company and each of its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded

 

11

--------------------------------------------------------------------------------


 

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

 

8.36.                     the Company has not taken any action or omitted to
take any action (such as issuing any press release relating to any New Notes
without an appropriate legend) which may result in the loss by the Dealer
Manager of the ability to rely on any stabilization safe harbor provided by the
Financial Services Authority under the Financial Services and Markets Act 2000
(the “FSMA”). The Company has been informed of the guidance relating to
stabilization provided by the Financial Services Authority, in particular in
Section MAR 2 Annex 2G of the Financial Services Handbook;

 

8.37.                     none of the Company, its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith;

 

8.38.                     subsequent to the respective dates as of which
information is given in the Offering Memorandum (exclusive of any amendment or
supplement thereto), neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, in each
case, that has had, or could reasonably be expected to have, a Material Adverse
Effect;

 

8.39.                     each of the Company and its subsidiaries, owns or
possesses, or can acquire on reasonable terms, adequate patents, patent
licenses, trademarks, service marks, trade names, know-how and other
intellectual property necessary to carry on its businesses as presently
conducted, and except as described in the Exchange Materials, neither the
Company nor any of its subsidiaries has received any notice of infringement of
or conflict with asserted rights of others with respect to any patents, patent
licenses, trademarks, service marks, trade names, know-how or other intellectual
property that in the aggregate could reasonably be expected to have a Material
Adverse Effect; the patent applications filed by or on behalf of the Company
described in the Exchange Materials have been properly prepared and filed on
behalf of the Company; each such patent applications and patents described in
the Exchange Materials is, except as set forth or contemplated in the

 

12

--------------------------------------------------------------------------------


 

Exchange Materials, assigned or licensed to the Company, and, except as set
forth in the Exchange Materials, to the Company’s knowledge, no other entity or
individual has any right or claim in any such patent, patent application or any
patent to be issued therefrom; and to the knowledge of the Company, each such
patent application discloses potentially patentable subject matter;

 

8.40.                     to the best of the Company’s knowledge, the human
clinical trials conducted by the Company, on behalf of the Company or in which
the Company has participated that are described in the Exchange Materials, or
the results of which are referred to in the Exchange Materials, were and, if
still pending, are being, conducted in accordance with applicable regulatory
requirements; to the best of the Company’s knowledge, the descriptions of the
results of such studies, tests and trials contained in the Exchange Materials
are accurate in all material respects; the Company has no knowledge of any other
studies or tests conducted by the Company, on behalf of the Company or in which
the Company has participated, the results of which discredit the results
described in the Exchange Materials; the Company has not received any notice or
correspondence from the FDA or any other governmental agency requiring the
termination or suspension of any clinical trials conducted by, or on behalf of,
the Company or in which the Company has participated that are described in the
Exchange Materials or the results of which are referred to in the Exchange
Materials;

 

8.41.                     the Company and its subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

8.42.                     there are no pending or, to the best of the Company’s
knowledge, threatened, administrative, regulatory or judicial actions, suits,
demand letters, claims, liens, written notices of noncompliance or violation,
investigations or proceedings pursuant to any Environmental Laws against the
Company or any of its subsidiaries which would, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and, to the best of
the Company’s knowledge, there are no events or circumstances at the Company’s
owned or leased properties that could reasonably be expected to form the basis
of a governmental order for clean-up or remediation of hazardous or toxic
substances, wastes, pollutants or contaminants regulated under Environmental
Laws, or an action, suit or proceeding by any private party or governmental body
or agency, against the Company or any of its subsidiaries pursuant to
Environmental Laws; and

 

13

--------------------------------------------------------------------------------


 

8.43.                     the Company is not, and after giving effect to the
Exempted Exchanges and the other transactions contemplated hereby, will not be,
an “investment company” as such term is defined in the U.S. Investment Company
Act of 1940, as amended.

 

9                                         Covenants

 

9.1.                            Prior to and during the period up to the Closing
Date, the Company shall advise you promptly of (i) the occurrence of any event
or the discovery of any fact which is likely to cause or which causes the
Company to fail to commence, withdraw, rescind or terminate the Exempted
Exchanges or would reasonably be expected to permit the Company to exercise any
right not to accept the Existing Notes to be exchanged thereunder, (ii) any
proposal or requirement to modify, amend or supplement any of the Exchange
Materials, (iii) the commencement or threat in writing of any lawsuit or
government proceeding in connection with the Exempted Exchanges and (iv) any
other information relating to the Exempted Exchanges which you may from time to
time reasonably request.

 

9.2.                            The Company and you each agree to keep the other
reasonably informed as to the progress of the Exempted Exchange during the
period between the Commencement Date and the Closing Date, including providing
information as to the number and amount of Existing Notes that have agreed to be
exchanged.

 

9.3.                            The Company covenants that the Exempted
Exchanges and all other actions of the Company contemplated in the Exchange
Materials and this Agreement will comply in all material respects with all
applicable requirements of law, including, without limitation, the 1934 Act and
the rules and regulations thereunder (other than broker-dealer regulations), and
the various state securities or “blue sky” laws and the applicable listing laws,
rules and regulations of each jurisdiction in which any of the Existing Notes
are listed.

 

9.4.                            At all times subsequent to the date hereof up to
the Closing Date, the Exchange Materials, including any information and
documents incorporated by reference therein, will comply in all material
respects with all applicable requirements of law, including, without limitation,
the 1934 Act, and the Exchange Materials (as amended or supplemented from time
to time), including any information and documents incorporated by reference
therein, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided that this covenant shall not extend to any
statements contained in, or any matter omitted from, the Exchange Materials in
reliance upon and conformity with the UBS Information; provided, further, that
notwithstanding the foregoing, if at any time during the period beginning on the
date hereof and ending on the Closing Date any event shall occur or condition
shall exist as a result of which the Exchange Materials, including any
information and documents incorporated by reference therein, will not comply in
all material respects with all applicable requirements of law, or such Exchange
Materials (as amended or supplemented from time to time), including any
information and documents incorporated by reference

 

14

--------------------------------------------------------------------------------


 

therein, will contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading, then the Company shall either (i) promptly prepare such amendment or
supplement to the Exchange Materials, or any filing with or submission to the
Commission with respect to any such information or document incorporated by
reference therein, as may be necessary in order to correct such false or
misleading statement or omission, and take such action to make the Exchange
Materials, including any information or document incorporated by reference
therein, comply with the requirements of law, and distribute such amendment or
supplement to holders of Existing Notes involved in the Exempted Exchanges if it
shall be necessary or desirable to so distribute such amendment or supplement to
comply with the requirements of law, and provide such number of copies of such
amendment or supplement as the Dealer Manager shall request, or (ii) withdraw
from, cancel, rescind or otherwise terminate the Exempted Exchanges.

 

9.5.                            Between the Commencement Date and the Closing
Date, the Company agrees that a reasonable time prior to using or permitting the
use of the Exchange Materials in connection with the Exempted Exchanges and to
filing or submitting any document with the Commission or publicly disseminating
any statements relating to the Company, it shall submit copies of such documents
to the Dealer Manager and shall give reasonable consideration to the Dealer
Manager’s comments and those of the Dealer Manager’s counsel with respect
thereto.

 

9.6.                            The Company agrees that, except as required by
applicable law, any reference to the Dealer Manager in any Exchange Materials or
any other document or communication prepared, approved or authorized by the
Company in connection with the Exempted Exchanges is subject to the prior
approval of the Dealer Manager, provided that if such reference to the Dealer
Manager is required by applicable law, the Company agrees to notify the Dealer
Manager within a reasonable time prior to such use.

 

9.7.                            The Company will pay the Fee to the Dealer
Manager for soliciting, on the Company’s behalf, holders to enter into the
Exempted Exchanges and will provide each such holder with copies of the Offering
Memorandum, the Letter of Transmittal and any other Exchange Materials.

 

9.8.                            Neither the Company, nor any subsidiary or
affiliate thereof shall publicly disclose or refer to any advice rendered by the
Dealer Manager to the Company without the Dealer Manager’s prior written
consent, except as may be required by law, regulation, legal process or
regulatory authority and in any action, suit or proceeding to which the Company
is a party involving the Exempted Exchanges; provided, that, the Company shall
provide the Dealer Manager with prompt written notice, at the Dealer Manager’s
address for notice set forth in Section 16 hereto, of any such requirement so
that the Dealer Manager may seek a protection order or any other appropriate
remedy.

 

15

--------------------------------------------------------------------------------


 

9.9.                            As soon as practicable before the Commencement
Date, the Company will make appropriate arrangements, to the extent applicable,
with DTC to allow for the book-entry movement of the exchanged Existing Notes
between DTC participants and the Dealer Manager, and will use its reasonable
best efforts to permit the New Notes to be eligible for clearance and settlement
through DTC.

 

9.10.                     The Company will not, and will not permit any of its
affiliates to, resell any New Notes or Shares of Common Stock issued upon
conversion thereof that have been acquired by any of them.

 

9.11.                     None of the Company, its affiliates, or any person
acting on its or their behalf will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the New Notes or Common Stock issuable upon
conversion thereof under the Securities Act.

 

9.12.                     So long as any of the New Notes or the Common Stock
issuable upon the conversion thereof are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Company, or any
successor thereto, will, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the 1934 Act, provide to each holder of
such restricted securities and to each prospective purchaser (as designated by
such holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act.  This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

 

9.13.                     Any information provided by the Company to publishers
of publicly available databases about the terms of the New Notes shall include a
statement that the New Notes have not been registered under the Securities Act
and are subject to restrictions under Rule 144A under the Securities Act.

 

9.14.                     [Intentionally omitted].

 

9.15.                     The Company will reserve and keep available at all
times, free of pre-emptive rights, the full number of shares of Common Stock
issuable upon conversion of the New Notes.

 

9.16.                     None of the Company, its affiliates, or any person
acting on its or their behalf  will engage in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the Exempted Exchanges.

 

9.17.                     Between the date hereof and the Closing Date, the
Company will not do or authorize any act or thing that would result in an
adjustment of the conversion price of the Existing Notes or  New Notes.

 

9.18.                     The Company will not take, directly or indirectly, any
action designed to or which has constituted or which might reasonably be
expected to cause or result, under

 

16

--------------------------------------------------------------------------------


 

the 1934 Act or otherwise, in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the New Notes.

 

9.19.                     The Dealer Manager acknowledges that the New Notes and
the Common Stock issuable upon conversion thereof have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

 

9.20.                     The Dealer Manager represents and warrants to and
agrees with the Company that:

 

(i)                                     it has not solicited or made any
Exempted Exchanges within the United States or to, or for the account or benefit
of, U.S. persons (x) as part of their distribution at any time or (y) otherwise
until one year after the later of the commencement of the offering and the date
of closing of the offering except to those it reasonably believes to be
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act);

 

(ii)                                  it and any person acting on its behalf
will not solicit more than eight (8) holders of Existing Notes in connection
with the Exempted Exchanges and will not exchange more than $79.3138 million
principal amount of Existing Notes;

 

(iii)                               neither it nor any person acting on its
behalf has solicited or will solicit any Exempted Exchanges in the United States
by means of any form of general solicitation or general advertising (within the
meaning of Regulation D) in the United States;

 

(iv)                              in connection with any solicitation of
Exempted Exchanges, it has taken or will take reasonable steps to ensure that
the acquirer of such New Notes is aware that such sale is being made in
transactions exempt from the registration requirements of the Securities Act;

 

(v)                                 it has not offered or sold and  will not
offer or sell any New Notes to persons in the United Kingdom except to persons
whose ordinary activities involve them in acquiring, holding, managing or
disposing of investments (as principal or as agent) for the purposes of their
businesses or otherwise in circumstances which have not resulted and will not
result in an offer to the public in the United Kingdom within the meaning of the
Public Offers of Securities Regulations 1995.

 

10                                  Indemnification

 

Notwithstanding any other provision of this Agreement, in the event that the
Dealer Manager becomes involved in any capacity other than as a noteholder in
any action, claim, suit, proceeding, investigation or inquiry (including without
limitation any

 

17

--------------------------------------------------------------------------------


 

shareholder, noteholder or derivative action or arbitration proceeding)
(collectively a “Proceeding”) in connection with any matter in any way relating
to, or referred to in this Agreement or arising out of, or alleged to arise out
of, the matters contemplated by this Agreement, including, without limitation,
matters which arise out of, or are alleged to arise out of, or are based upon
(i) a breach of any of the representations, warranties and agreements made by
the Company herein or a failure by the Company to comply with the covenants
contained herein; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Exchange Materials (other than UBS Information)
or any other document used by the Company in connection with the Exempted
Exchanges; (iii) any omission or alleged omission to state any material fact
required to be stated in any Exchange Materials or any other document used by
the Company in connection with the Exempted Exchanges or necessary to make the
statements therein not misleading (other than UBS Information); (iv) any action
or failure to act by the Company, or any of its officers, directors or
affiliates in connection with the Exempted Exchanges; or (v) any services
rendered by the Dealer Manager pursuant to this Agreement, the Company will
indemnify and reimburse the Dealer Manager promptly upon request for its
reasonable legal and other expenses (including the reasonable cost of any
investigation and preparation) as they are reasonably incurred by the Dealer
Manager in connection therewith; provided, however, that with respect to any
untrue statement, or alleged untrue statement or omission of material fact or
alleged omission of material fact made in the Exchange Materials, the indemnity
agreement contained in this Section shall not inure to the benefit of the Dealer
Manager to the extent that any such legal and other expenses occur under the
circumstances where it shall have been determined by a court of competent
jurisdiction by final and nonappealable judgment that (w) the Company had
previously furnished to the Dealer Manager a reasonable amount of Exchange
Materials and in a sufficient quantity, (x) the untrue statement or alleged
untrue statement or omission of material fact or alleged omission of material
fact was corrected in such Exchange Materials and (z) there was not sent or
given to the party initiating the Proceeding the corrected Exchange Materials.
 Notwithstanding anything herein to the contrary, the Company shall not,
however, as to any person seeking indemnification or contribution hereunder, be
responsible for any losses, claims, damages, liabilities or expenses pursuant to
this Section 10 which have been finally judicially determined to result from (i)
willful misconduct or gross negligence on the part of any such person, or (ii) a
breach by the Dealer Manager of Section 9.20(ii).  The foregoing indemnity shall
be in addition to any liability the Company might otherwise have to the Dealer
Manager at common law or otherwise.  The Company agrees to notify the Dealer
Manager promptly of the assertion of any such Proceeding against the Company, or
any of its officers, directors, employees or agents or any person who controls
any of the foregoing within the meaning of Section 20(a) of the 1934 Act.  In
the event that it is judicially determined that the Dealer Manager was not
entitled to receive payments for such expenses or losses hereunder, the Dealer
Manager shall promptly return to the Company all sums that have been advanced
pursuant hereto.

 

If such indemnification is unavailable or insufficient (other than as a result
of the failure to give notice required by the next paragraph), to contribute to
any such losses, claims, damages and liabilities involved in such proportion
that is appropriate to reflect the

 

18

--------------------------------------------------------------------------------


 

relative benefits of the Company and its affiliates on the one hand, and the
Dealer Manager on the other, in the matters contemplated by this Agreement or
(B) if the allocation provided by clause (A) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (A) above but also the relative fault of the Company, on
the one hand and of the Dealer Manager on the other hand in connection with the
action, inaction, statements or omissions which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations.  For purposes of clauses (A) and (B) in the immediately
foregoing sentence, the relative benefits received by the Company, on the one
hand, and the Dealer Manager, on the other hand, in connection with the Exempted
Exchanges shall be deemed to be in the same proportion as the aggregate
principal amount of Notes exchanged pursuant to the Exempted Exchanges bears to
the fees actually received by the Dealer Manager hereunder, and the relative
fault of the Company, on the one hand, and the Dealer Manager, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Dealer Manager, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Dealer
Manager agree that it would not be just and equitable if contribution pursuant
to this Section 10 were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to above.

 

If any litigation or proceeding is brought against the Dealer Manager in respect
of which indemnification may be sought against the Company pursuant to this
Section 10, the Dealer Manager shall promptly notify the Company in writing of
the commencement of such litigation or proceeding. Failure to so notify the
Company shall not, however, relieve the Company from any liability which it may
have on account of this indemnity or otherwise, unless such failure materially
prejudices the ability of the Company to exercise substantial rights and
defenses. In case any such litigation or proceeding shall be brought against the
Dealer Manager, the Company shall be entitled to participate in such litigation
or proceeding and, to the extent the Company may wish, after written notice from
the Company to the Dealer Manager, to assume the defense of such litigation or
proceeding with counsel of its choice at its expense; provided, however, that
such counsel shall be satisfactory to the Dealer Manager in the exercise of its
reasonable judgment. Notwithstanding the election of the Company to assume the
defense of such litigation or proceeding, the Dealer Manager shall have the
right to employ separate counsel and to participate in the defense of such
litigation or proceeding, and the Company shall bear the reasonable fees, costs
and expenses of such separate counsel and shall pay such fees, costs and
expenses (provided that, with respect to any single litigation or proceeding or
with respect to several litigations or proceedings involving substantially
similar legal claims, the Company shall not be required to bear the fees, costs
and expenses of more than one such counsel other than one local counsel) if (i)
the Dealer Manager shall have been advised by its counsel in writing (with a
copy to the counsel appointed by the Company, so long as such delivery could not
reasonably be expected to result in the loss of any privilege) that there may be
legal defenses available to it that are different from or

 

19

--------------------------------------------------------------------------------


 

additional to those available to the Company, such that it would render
representation by counsel to the Company inappropriate or inadvisable for the
Dealer Manager, (ii) the Company shall not have employed counsel satisfactory to
the Dealer Manager in the exercise of the Dealer Manager’s reasonable judgment
to represent the Dealer Manager within a reasonable time after notice of the
institution of such litigation or proceeding or (iii) the Company shall
authorize in writing the Dealer Manager to employ separate counsel at the
expense of the Company. After notice from the Company to the Dealer Manager of
the Company’s election so to assume the defense thereof and approval by the
Dealer Manager of the Company’s counsel appointed to defend such action, the
Company will not be liable to the Dealer Manager under this Section 10 for (A)
any legal or other expenses, unless the Dealer Manager shall have employed
separate counsel in accordance with the immediately preceding sentence, and/or
(B) the costs and expenses of any settlement, compromise or consent to the entry
of any judgment in respect of any pending or threatened claim, action, suit or
proceeding effected by the Dealer Manager without the consent of the Company,
which consent shall not be unreasonably withheld or delayed. In any action or
proceeding the defense of which the Company so assumes, the Dealer Manager shall
have the right to participate in such litigation and retain its own counsel at
the Dealer Manager’s own expense. Without the prior written consent of the
Dealer Manager, which shall not be unreasonably withheld or delayed, the Company
will not settle, compromise or consent to the entry of any judgment in respect
of any pending or threatened claim, action, suit or proceeding in respect of
which indemnification would reasonably likely be sought hereunder (whether or
not the Dealer Manager is a party to such claim, action, suit or proceeding),
unless such settlement, compromise or consent (x) includes an unconditional
release of the Dealer Manager from all liability arising out of such claim,
action, suit or proceeding and (y) does not impose any actual or potential
liability upon the Dealer Manager and does not contain any factual or legal
admission by or with respect to the Dealer Manager or any adverse statement with
respect to the character, professionalism, due care, loyalty, expertise or
reputation of the Dealer Manager or any action or inaction by the Dealer
Manager. Pursuant to the terms of this Section 10, the Company and the Dealer
Manager agree to notify each other promptly of the assertion of any claim
against it, any of their respective officers or directors or any entity or
person who controls either the Company or the Dealer Manager within the meaning
of Section 20(a) of the 1934 Act in connection with the Exempted Exchanges. For
purposes of this Section 10, the term Dealer Manager shall include UBS
Securities LLC, its affiliates, officers, directors, employees and agents, and
any person controlling the Dealer Manager or any of such affiliates (within the
meaning of Section 20(a) of the 1934 Act).  The foregoing agreement shall be in
addition to any rights that any indemnified party may have at common law or
otherwise.

 

11                                  Indemnification and Reimbursement;
Representations and Warranties to Remain Operative

 

The indemnity, reimbursement and contribution agreements contained in Section 10
hereof and the representations and warranties of the Company set forth in this
Agreement shall remain operative and in full force and effect regardless of (a)
any failure to commence, or the withdrawal, rescission, termination or
consummation of, the Exempted

 

20

--------------------------------------------------------------------------------


 

Exchanges or the termination or assignment of this Agreement, (b) any
investigation made by or on behalf of any party entitled to indemnification
pursuant to the terms of Section 10 hereof and (c) any withdrawal by you
pursuant to Section 4.2 hereof.

 

12                                  Conditions to Obligations of Dealer Manager

 

Your obligations hereunder shall at all times be subject, in your reasonable
discretion, to the satisfaction of the following conditions:

 

12.1.                     all representations, warranties and other statements
of the Company contained herein at all times during the period beginning and
including the date hereof and ending on, and including, the Closing Date, will
be true and correct;

 

12.2.                     the Company, at all times during the period between
the date hereof and the Closing Date, shall have performed all of its
obligations hereunder and under the New Notes Indenture and the Registration
Rights Agreement  to be performed;

 

12.3.                     no stop order, restraining order or denial of an
application for approval shall have been issued and no litigation shall have
been commenced or threatened in writing before any regulatory authority or other
public body or court of any jurisdiction with respect to the Exempted Exchanges
which you, in good faith, believe makes it inadvisable for you to continue to
act hereunder;

 

12.4.                     the Company shall have delivered to you opinions
addressed to you dated as of the Closing Date, of the Company’s counsel and
internal intellectual property counsel, substantially in the form of Exhibits
B-1 and B-2, and a letter from the Vice President of Regulatory Affairs of the
Company in the form of Exhibit B-3; and (B) Cleary, Gottlieb, Steen & Hamilton
shall have delivered to you opinions addressed to you dated as of the Closing
Date in form and substance satisfactory to you;

 

12.5.                     the Company shall have delivered to you as of the
Closing Date, a certificate, dated the date of its delivery, signed by either
its Chief Executive Officer or its Chief Financial Officer, to the effect that
(i) the signatory of such certificate has carefully examined the Exchange
Materials and no event has occurred as a result of which it is necessary to
amend or supplement the Exchange Materials in order to make the statements
therein not untrue or misleading in any material respect and there has been no
document required to be filed or submitted under the 1934 Act and the rules and
regulations thereunder that upon such filing or submission would be deemed to be
incorporated by reference into the Exchange Materials that has not been so
filed; (ii) each of the representations and warranties of the Company (as
applicable with respect to the relevant certificate) contained in this Agreement
are, at the time such certificate is delivered, true and correct on the Closing
Date, with the same effect as if made on the Closing Date, provided, however,
that if any such representation or warranty is already qualified as to
materiality, such representation or warranty, as so qualified, is true and
correct in all respects on the Closing Date; and (iii) each of the covenants
required herein to be performed by the Company (as applicable with respect to
the relevant certificate) on or prior to the delivery of such certificate has
been duly, timely and

 

21

--------------------------------------------------------------------------------


 

fully performed and each condition herein required to be complied with by the
Company (as applicable with respect to the relevant certificate) on or prior to
the date of such certificate has been duly, timely and fully complied with;

 

12.6.                     on the date hereof and the Closing Date, the Company
shall have furnished to you a “comfort letter” of PricewaterhouseCoopers LLP,
dated as of the date hereof or the Closing Date, as the case may be, addressed
to you, in form and substance satisfactory to you, your counsel and
PricewaterhouseCoopers LLP, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” with respect to financial
statements and certain financial information contained in the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date not earlier than two days before the Closing Date;

 

12.7.                     The New Notes shall have been designated as
PORTAL-eligible securities in accordance with the rules and regulations of the
NASD and the New Notes shall be eligible for clearance and settlement through
DTC;

 

12.8.                     The Company shall have caused the shares of Common
Stock initially issuable upon conversion of the New Notes to be approved for
quotation, subject to issuance, on the Nasdaq Stock Market.

 

12.9.                     The Company shall have duly authorized, executed and
delivered the New Notes Indenture and the Registration Rights Agreement, each of
which shall be in the form satisfactory to the Dealer Manager.

 

12.10.              subsequent to the Commencement Date and prior to the Closing
Date,

 

(i)                                     there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any of the Company’s
securities by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
and

 

(ii)                                  there shall not have occurred any change,
or any development involving a prospective change, in the condition, financial
or otherwise, or in the earnings, prospects, business or operations, of the
Company and its subsidiaries, taken as a whole, from that set forth in the
Exchange Materials (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement), that, in your judgment, is material
and adverse and that makes it, in your judgment, impracticable to proceed with
the Exchange Transaction in the manner contemplated in the Exchange Materials;
and

 

12.11.              the Company shall have furnished to you such certificates or
other documents, in addition to those specifically mentioned herein, as you or
your counsel may have reasonably requested.

 

22

--------------------------------------------------------------------------------


 

12.12.              In the event that at any time during the period between the
date hereof and the Closing Date any representation, warranty or other statement
ceases to be true and correct, the Company shall promptly use its best efforts
to seek to cause such representation, warranty or other statement to be true and
correct.

 

12.13.              You shall have a reasonable period of time after discovering
or being informed of a breach in any of the foregoing conditions up to and
including the Closing Date to elect whether to continue to act as Dealer
Manager. Your resignation as Dealer Manager as a result of a breach of the
foregoing conditions shall be without prejudice to your entitlement to expenses
under Section 4.2 hereof.

 

13                                  Publications

 

The Company agrees that the Dealer Manager has the right to place advertisements
in financial and other newspapers and journals at its own expense describing its
services to the Company hereunder, provided such advertisements are provided to
and approved in writing by the Company prior to their use.

 

14                                  Confidentiality

 

Any advice or opinions provided by you in connection with or related to this
Agreement will not be disclosed or referred to publicly or to any third party
(other than attorneys and accountants of the Company who agree to keep such
advice or opinions confidential) by the Company or any of its affiliates except
in accordance with your prior written consent, which shall not be unreasonably
withheld or delayed or as may be required by applicable laws or except as may be
required by law, regulation, legal process or regulatory authority or in any
action, suit or proceeding to which the Company is a party involving the
Exempted Exchanges; provided that the Company shall provide the Dealer Manager
with prompt written notice of any such requirement so that the Dealer Manager
may seek a protection order or other appropriate remedy.

 

15                                  Termination

 

This Agreement shall terminate upon the expiration, termination or withdrawal of
the Exempted Exchanges or upon the withdrawal by you as Dealer Manager pursuant
to Section 4.2 hereof. In addition, your services as Dealer Manager may be
terminated by you or by the Company upon 10 days prior written notice to the
other party without liability or continuing obligation of the Company or the
Dealer Manager. In the event your services as Dealer Manager are terminated by
the Company, the Dealer Manager shall be entitled to any Fee payable pursuant to
Section 5 hereof in accordance with the terms thereof (but the Dealer Manager
shall not be entitled to any Fee hereunder if (a) the Company shall have
terminated such services with cause, including a breach by the Dealer Manager of
Section 9.20(ii) or (b) the Dealer Manager shall otherwise have acted in bad
faith or in a grossly negligent manner or (c) there has occurred any material
adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to

 

23

--------------------------------------------------------------------------------


 

make it, in the reasonable judgment of the Dealer Manager, impracticable or
inadvisable to proceed with the Exempted Exchanges, or (d) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq National Market, or if trading generally on the
American Stock Exchange or the New York Stock Exchange or in the Nasdaq National
Market has been suspended or materially limited, or minimum or maximum prices
for trading have been fixed, or maximum ranges for prices have been required, by
any of said exchanges or by such system or by order of the Commission, the NASD
or any other governmental authority, in each case the effect of which is such as
to make it, in the reasonable judgment of the Dealer Manager, impracticable or
inadvisable to proceed with the Exempted Exchanges or (e) if a banking
moratorium has been declared by either Federal or New York authorities, the
effect of which is such as to make it, in the reasonable judgment of the Dealer
Manager, impracticable or inadvisable to proceed with the Exempted Exchanges),
and further, all reasonable expenses incurred by the Dealer Manager as a result
of services rendered prior to the date of the termination shall become
immediately payable in full. In the event you terminate your services as Dealer
Manager hereunder, the Dealer Manager shall be entitled to all reasonable
expenses incurred by the Dealer Manager as a result of services rendered prior
to the date of termination, which shall become immediately due and payable in
full, but shall not be entitled to any Fee hereunder unless the Dealer Manager
shall have terminated such services with cause or the Company shall otherwise
have acted in bad faith, in which case the Dealer Manager shall be entitled to
any Fee payable pursuant to Section 5 hereof in accordance with the terms
thereof. The provisions of Sections 3, 5, 6, 8, 9, 10, 11, 14, 15, 17, 18, 19,
20 and 22 hereof shall survive the termination of this Agreement for any reason
whatsoever. Unless this Agreement has been terminated pursuant to clause (a) or
(b) of this paragraph, the Dealer Manager shall be entitled to payment in full
of the Fee payable under Section 5 if at any time prior to the expiration of 6
months after the termination of this Agreement, the Company consummates, or
enters into a definitive agreement that subsequently results in the consummation
of, the Exempted Exchanges or any similar transaction. For the avoidance of
doubt, in the event that the Exempted Exchanges do not proceed, the Dealer
Manager shall be entitled only to all expenses as contemplated in Section 6
hereof.

 

16                                  Notices

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered personally to the parties hereto as follows:

 

If to you:

 

UBS Securities LLC
677 Washington Boulevard
Stamford, CT  06901
Attention: Liability Management Group
Facsimile: 1(203) 719-1620

 

24

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

UBS Securities LLC
677 Washington Boulevard
Stamford, CT  06901
Attention: Legal and Compliance Department
Facsimile: 1 (203) 719-0680

 

If to the Company:

 

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, Massachusetts 02139-4242
Attention: Kenneth S. Boger
Facsimile: (617) 444-7117

 

With a copy to (which shall not constitute notice):

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, Massachusetts  02111
Attention:  Michael L. Fantozzi
Facsimile:  (617) 542-2241

 

17                                  Successors and Assigns

 

This Agreement, including any right to indemnity or contribution hereunder,
shall inure to the benefit of and be binding upon the Company and you and such
other parties entitled to indemnification pursuant to the terms of Section 10
hereof, and the respective successors and assigns of such parties. Except as
provided in Section 9.12, nothing in this Agreement is intended, or shall be
construed, to give to any other person or entity any right hereunder or by
virtue hereof.

 

18                                  Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the principles thereof relating to
conflict of laws.

 

19                                  Waiver of Jury Trial

 

EACH OF THE COMPANY AND THE DEALER MANAGER HEREBY AGREES TO WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDINGS OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING, WITHOUT LIMITATION, THE EXCHANGE OFFER AND THE CONSENT
SOLICITATION).

 

25

--------------------------------------------------------------------------------


 

20                                  Entire Agreement

 

This Agreement constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof.

 

21                                  Counterparts; Severability

 

This Agreement may be executed in two or more separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

22                                  Amendment

 

This Agreement may not be amended except in writing signed by each party to be
bound thereby.

 

26

--------------------------------------------------------------------------------


 

Please indicate your willingness to act as Dealer Manager on the terms set forth
herein and your acceptance of the foregoing provisions by signing in the space
provided below for that purpose and returning to us a copy of this letter so
signed, whereupon this letter and your acceptance shall constitute a binding
agreement among us.

 

Very truly yours,

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

By:

/s/ Kenneth S. Boger

 

 

Name: Kenneth S. Boger

 

Title: Senior Vice President & General Counsel

 

 

Accepted as of the date
first set forth above:

 

UBS SECURITIES LLC

 

 

By:

/s/ Chris Hite

 

 

Name: Chris Hite

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Aradhana Sarin

 

 

Name: Aradhana Sarin

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

Exhibit A-1
Offering Memorandum

 

--------------------------------------------------------------------------------


 

Exhibit A-2
Letter of Transmittal

 

--------------------------------------------------------------------------------


 

Exhibit B-1
Opinion of Company Counsel

 

--------------------------------------------------------------------------------


 

Exhibit B-2
Opinion of Internal Intellectual Property Counsel

 

--------------------------------------------------------------------------------


 

Exhibit B-3
Letter from the Vice President of Regulatory Affairs

 

--------------------------------------------------------------------------------